DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant does not use “a” or “an” when first reciting the first and second latching members and latch securing devices.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, Applicant discloses the first rotation of the first rotatable latching shaft, a second rotation of the second rotatable latching shaft, a third rotation of the first and second latching members, a fourth rotation of the first and second latch securing devices. The use of “first,” “second,” “third,” and “fourth,” with regards to the rotation of certain components is unclear. Stating, for example, that there is a second rotation of the second rotatable latching shaft implies that there was a first rotation of said second rotatable latching shaft – however, this is not disclosed or described – therefore it is unclear how there is a second rotation of this second rotatable latching shaft without the disclosure of the first. For the purposes of examination, these rotations will simply be referred to as “a rotation”. 
Claims 2-6,9-15 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6,9-11,14-15 is/are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Kupfernagel US 4758030 (hereinafter referred to as Artur). 

Regarding claim 1, Artur discloses an actuating system for an actuatable door, the actuating system comprising: 
a first rotatable latching shaft (pivoting shaft of 11) 
a second rotatable latching shaft (pivoting shaft of 7); 
a coupling link (10); 
a first pivotable mechanical transmission element (lever on 11), that is mounted onto the first rotatable latching shaft; 
a second pivotable mechanical transmission element (8), that is mounted onto the second rotatable latching shaft, and that is connected to the first pivotable mechanical transmission element via the coupling link, the coupling link being pivotally mounted to the first pivotable mechanical transmission element and to the second pivotable mechanical transmission element, such that a first rotation of the first rotatable latching shaft in operation upon actuation results in pivoting of the first pivotable mechanical transmission element, pivoting of the second mechanical transmission element, and a second rotation of the second rotatable latching shaft;
first and second latching members (see 7s in fig1-2) that are non-rotatably mounted to the second rotatable latching shaft and adapted for latching the actuatable door in a closed position, wherein the second rotation of the second rotatable latching shaft causes a third rotation of the first and second latching members around an axis defined by the second rotatable latching shaft; and
 first and second latch securing devices (multiple 14s, see fig1-2) that prevent the third rotation of the first and second latching members when the first and second latching members latch the actuatable door in the closed position, wherein the first and second latch securing devices are fixedly mounted (the position of the securing devices in relation to the first rotatable latching shaft does not change, and is therefore considered fixedly mounted) to the first rotatable latching shaft, and wherein the first rotation of the first rotatable latching shaft causes a fourth rotation of the first and second latch securing devices around an additional axis defined by the first rotatable latching shaft.  (NOTE: In an assembly, all components are considered mounted to each other, or connected to each other.)

Regarding claim 2, Artur further discloses the actuating system of claim 1, wherein the first pivotable mechanical transmission element and the second pivotable mechanical transmission element comprise at least one bell crank (fig1-2).  

Regarding claim 3, Artur further discloses the actuating system of claim 1, wherein the coupling link comprises at least one coupling rod (fig1-2).  

Regarding claim 6, Artur further discloses the actuating system of claim 1, wherein the first pivotable mechanical transmission element comprises a first end (lower end of lever on 11, fig2)and a second end (end of lever on 11 connected to 10), and wherein the first end of the first pivotable mechanical transmission element is mounted non-rotatively to the first rotatable latching shaft such that a rotation of the first rotatable latching shaft causes a rotation of the second end of the first pivotable mechanical transmission element around an additional axis defined by the first rotatable latching shaft.  (fig1-2)

Regarding claim 9, Artur further discloses the actuating system ofclaim 1, further comprising: a rotatable locking shaft (rotating shaft of 14)  that is adapted for blocking the first and second latching members when the first and second latching members latch the actuatable door in the closed position. 

Regarding claim 10, Artur further discloses the actuating system of claim 9, wherein the rotatable locking shaft is further adapted for blocking  (by enabling rotation of end of 14 or not) the first and second latch securing devices when the first and second latching members latch the actuatable door in the closed position. (fig1-2)

Regarding claim 11, Artur further discloses the actuating system of claim 9, further comprising: a third pivotable mechanical transmission element (9) that is mounted to the rotatable locking shaft and wherein a rotational movement of the third pivotable mechanical transmission element causes a rotation of the rotatable locking shaft.  (fig1-2)

Regarding claim 14, Artur further discloses the actuating system of claim 9, wherein the first latching member further comprises: a locking cam (counter of 7, see fig3) that blocks the rotatable locking shaft when the first latching member is unlatched.  (fig1-3) 

Regarding claim 15, Artur further discloses the actuatable door in particular for an aircraft, comprising an actuating systemaccording to claim 1. (fig1-3, abstract)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupfernagel US 4758030 (hereinafter referred to as Artur) as applied to claim 1 above, and further in view of  Starman US 20160201364. 

Regarding claim 4, Artur teaches the actuating system of claim 1, however, does not teach at least one pin that prevents a rotation of the first latching member relative to the second rotatable latching shaft.  
	Starman teaches an actuating system further comprising at least one pin(pin through 3b, not labeled see fig2) that prevents a rotation of the first latching member(3a) relative to the second rotatable latching shaft (3b).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Artur with the addition of the pin that prevents a rotation of the first latching member relative to the second rotatable latching, a concept as taught by Starman, in order to rigidly mount the components to their respective rotatable shafts (Starman paragraph 59).
Allowable Subject Matter
Claims 5, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the second pivotable mechanical transmission element of Artur is not mounted non-rotatively to the second rotatable latching shaft. It is rotatively mounted to the latching member, which rotates upon the rotatable latching shaft, therefore it cannot be considered as not rotatably mounted. 
	Regarding claims 12 and 13, there is no recess of the rotatable locking shaft for unblocking the latch securing device or the first latching member in order to enable movement of the first latch securing device or latching member to move past the rotatable locking shaft. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to actuating systems.
PTO 892 lists art that is related but not relied upon. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675